DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 21 January 2020.  Claims 1, 3 – 7 and 9 – 11 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on 14 October 2021 is acknowledged.  Claims 2, 8 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 October 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner and outer opposed wall surface” of the flexible tube in Claim 1 must be shown and labeled with a reference numeral or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarr (US Patent 4,445,826 A).

    PNG
    media_image1.png
    566
    702
    media_image1.png
    Greyscale

Annotated excerpt of Figure 1 of Tarr
In Re Claim 1, Tarr discloses A peristaltic pump (embodiment of Figures 1 – 8) for pumping a fluid (Column 1, Lines 12 – 13), the peristaltic pump comprising: a contact wall (circumferential wall of 24) (Column 3, Lines 43 – 44 and Figure 1); a movable compression element (22) opposing the contact wall (circumferential wall of 24) (Column 3, Lines 43 – 44 and Figure 1), wherein the contact wall (circumferential wall of 24) and the compression element (22) define a compressing region therebetween (Column 3, Lines 38 – 40 and Figure 1); a flexible tube (10) interposed between the contact wall (circumferential wall of 24) and the compression element (22) in the compressing region (Column 3, Lines 36 – 40 and Figure 1), the flexible tube (10) having a tube lengthwise axis and inner and outer opposed wall surfaces (see annotated Figure 1 above, these surfaces are in the compressing region of the tube, and are formed by semi-circular sections of the tube that are flattened when the tube is compressed), the inner wall surface defining a through passage to receive the fluid (both the inner and outer wall surfaces are a boundary of the through passage, see annotated Figure 1 above); and a tube displacement mechanism comprising a translator mechanism (16, 18) operable to translate the flexible tube (10) along the tube lengthwise axis relative to the compressing region (see annotated Figure 1 above) between a first axial position and a second axial position (i.e. any two positions along arrow 54) different from the first axial position (Column 3, Line 68 – Column 4, Line 3); wherein the peristaltic pump is configured to compress the flexible tube (10) between the compression element (22) and the contact wall (circumferential wall of 24) to thereby force the fluid through the through passage with the flexible tube (10) in each of the first and second axial positions (Column 4, Lines 9 – 19 and Figure 1).

In Re Claim 3, Tarr discloses all the limitations of Claim 1, and Tarr further discloses that the peristaltic pump (embodiment of Figures 1 – 8) is configured to compress the flexible tube (10) between the compression element (22) and the contact wall (circumferential wall of 24) to thereby force the fluid through the through passage while the translator mechanism (16, 18) is translating the flexible tube (10) along the tube lengthwise axis (see annotated Figure 1 above) into the second axial position from the first axial position (i.e. any two positions along arrow 54) (compressing the tube between 22 and 24 occurs at the same time that the tube unwinds from 16 travels from 16 to 18 and winds around take-up spool 18) (Column 5, Lines 10 – 12; Figures 1 and 2).

In Re Claims 4 – 5, Tarr discloses all the limitations of Claim 1, and Tarr further discloses that the translator mechanism (16, 18) comprises a powered actuator (“drive trains”) (Column 4, Lines 63 – 64), and the translator mechanism comprises a controller (“appropriate controls”) that programmatically drives (controlling speed and reversing the direction of tube translation when needed; reversing the direction occurs when the controller determines the supply of tubing around the spool 16 is depleted – see Column 4, Lines 20 – 24) the actuator (“drive trains”) to translate the flexible tube (10) along the tube lengthwise axis (Column 4, Lines 65 – 68; Figures 1 and 2).

In Re Claim 6, Tarr discloses all the limitations of Claim 1, and Tarr further discloses that the translator mechanism (16, 18, 68, 70) comprises a spool (18); and the translator mechanism (16, 18, 68, 70) is operable to forcibly wind the flexible tube onto the spool (18) to translate the flexible tube (10) along the tube lengthwise axis (Column 3, Line 68 – Column 4, Line 3, Column 5, Lines 10 – 14; and Figure 4).

In Re Claim 7, Tarr discloses all the limitations of Claim 1, and Tarr further discloses that the translator mechanism (16, 18, 68, 70) further comprises a second spool (16); and the translator mechanism (16, 18, 68, 70) is operable to unwind the flexible tube (10) from the second spool (16) to translate the flexible tube (10) along the tube lengthwise axis (Column 3, Line 68 – Column 4, Line 3; Column 5, Lines 10 – 14; and Figure 4).


Claims 1 and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jutte (US Patent 3,972,649 A).

    PNG
    media_image2.png
    680
    721
    media_image2.png
    Greyscale

Annotated excerpt of Figure 1 of Jutte
In Re Claim 1, Jutte discloses A peristaltic pump (Figures 1 and 2) for pumping a fluid (Column 2, Line 43), the peristaltic pump comprising: a contact wall (6); a movable compression element (2, 3) opposing the contact wall (6), wherein the contact wall (6) and the compression element (2, 3) define a compressing region therebetween (Column 2, Lines 48 – 49 and Figure 1); a flexible tube (7) interposed between the contact wall (6) and the compression element (2, 3) in the compressing region (Column 2, Lines 46 – 48), the flexible tube (7) having a tube lengthwise axis and inner and outer opposed wall surfaces (see annotated Figure 1 above, these surfaces are in the compressing region of the tube, and are formed by semi-circular sections of the tube that are flattened when the tube is compressed), the inner wall surface defining a through passage to receive the fluid (both the inner and outer wall surfaces are a boundary of the through passage, see annotated Figure 1 above); and a tube displacement mechanism comprising a translator mechanism (20, 13) operable to translate the flexible tube (7) along the tube lengthwise axis (see annotated Figure 1 above) relative to the compressing region between a first axial position and a second axial position (any two positions along the movement direction of the tube) different from the first axial position (Column 2, Lines 55 – 60 and Figure 1); wherein the peristaltic pump is configured to compress the flexible tube (7) between the compression element (2, 3) and the contact wall (6) to thereby force the fluid through the through passage with the flexible tube (7) in each of the first and second axial positions (Column 2, Lines 55 – 60, Column 2, Line 65 – Column 3, Line 2 and Figure 1).

In Re Claim 9, Jutte discloses all the limitations of Claim 1, and Jutte further discloses that the peristaltic pump is configured to compress the flexible tube (7) between the compression element (2, 3) and the contact wall (6) with the flexible tube (7) in the second axial position (applies to all axial positions of the tube) by forcing the compression element (2, 3) to travel down a length (at least the portion of the tube 7 between the bottom two rollers 3 in Figure 1) of the flexible tube (7) while engaging and compressing the flexible tube (7) to thereby push the fluid axially through the through passage (Column 2, Lines 46 – 49 and Figure 1).

In Re Claim 10, Jutte discloses all the limitations of Claim 1, and Jutte further discloses that the peristaltic pump is a rotary peristaltic pump (rotor 2) and the compression element (3) is a compression roller (3) (Column 2, Lines 44 – 45 and Figure 1).

In Re Claim 11, Jutte discloses all the limitations of Claim 1, and Jutte further discloses a rotor (2) and a plurality (Figure 1 shows six) of circumferentially spaced apart (equal spacing as shown in Figure 1) compression rollers (3) located on the rotor (2) for rotation therewith (Column 2, Lines 43 – 45 and Figure 1); wherein the peristaltic pump is configured to compress the flexible tube (7) between the contact wall (6) and at least one of the compression rollers (3).


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  McDunn (US Patent 5,746,585 A) discloses a peristaltic pump where the tube is advanced from a first position to a second position (Column 4, Lines 20 – 24).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746